Citation Nr: 1426514	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board denied the appeal in a November 2012 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion. 

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In November 2013, prior to the promulgation of a Board decision, the Appeals Management Center (AMC) granted the Veteran's claim of entitlement to service connection for PTSD with major depressive disorder.


CONCLUSION OF LAW

The issue of entitlement to service connection for PTSD is moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2005, the Veteran filed to reopen his claim of entitlement to service connection for posttraumatic stress disorder (PTSD) that was denied in July 2006.  The Veteran perfected an appeal and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202.  While the Veteran's claim was within the Board's jurisdiction, but prior to the Board promulgating a decision in the appeal, the AMC granted the Veteran's claim.  The benefit sought on appeal has been granted, and there remains no case in controversy.  Consequently, the issue of whether new and material evidence has been presented to reopen a claim for service connection for PTSD, and if so, whether the claim should be granted, is moot.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


